                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 1 of 12 Page ID #:3817



                                                                                           1   LAW OFFICES OF MIKE N. VO, APLC
                                                                                               Mike N. Vo (SBN 216340)
                                                                                           2   mvo@mikevolaw.com
                                                                                               Julie H. Lin (SBN 306825)
                                                                                           3   jlin@mikevolaw.com
                                                                                               17910 Skypark Circle, Suite 103
                                                                                           4   Irvine, California 92614
                                                                                               Telephone: 949-221-8238
                                                                                           5   Facsimile: 844-394-0129
                                                                                           6

                                                                                           7
                                                                                               MESISCA, RILEY & KREITENBERG LLP
                                                                                               Dennis P. Riley (SBN 134200)
                                                                                           8   dpriley@mrklawyers.com
                                                                                               Rena E. Kreitenberg (SBN 138913)
                                                                                           9   rek@mrklawyers.com
                                                                                               644 S. Figueroa Street, 2nd Floor
                                                                                          10   Los Angeles, California 90017
                                                                                               Telephone: 213-623-2300
                                                                                          11   Facsimile: 213-623-6600
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                               Attorneys for Plaintiffs Long Nguyen and Thuy Tran
                                                                                          13

                                                                                          14                        UNITED STATES DISTRICT COURT
                                                                                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
                                                                                          15

                                                                                          16
                                                                                                Long Nguyen; Thuy Tran, on Behalf of          Case No. 8:17-cv-01317 JVS (JDEx)
                                                                                          17    Themselves and All Others Similarly           Assigned to Judge: James V. Selna
                                                                                                Situated and the General Public,              Crtrm: 10C
                                                                                          18
                                                                                                                      Plaintiff,
                                                                                          19                                                  NOTICE OF MOTION AND MOTION
                                                                                                              v.                              FOR DISQUALIFICATION OF
                                                                                          20                                                  DEFENDANT’S COUNSEL CALL &
                                                                                                Lotus By Johnny Dung Inc. f/k/a Jade          JENSEN AND SAMUEL BROOKS FROM
                                                                                          21    Lotus Way, Inc., a California corporation     CONTINUED REPRESENTATION OF
                                                                                          22                                                  DEFENDANT, OR IN THE
                                                                                                                      Defendants.
                                                                                                                                              ALTERNATIVE, SANCTIONS AND
                                                                                          23                                                  REFERRAL TO THE COURT’S
                                                                                          24
                                                                                                                                              DISCIPLINARY COMMITTEE AND
                                                                                                                                              CALIFORNIA STATE BAR
                                                                                          25
                                                                                                                                              DECLARATIONS OF JONATHAN BAO
                                                                                          26                                                  HUYNH AND MIKE N. VO IN SUPPORT
                                                                                          27
                                                                                                                                              [PROPOSED] ORDER LODGED
                                                                                          28                                                  HEREWITH
                                                                                                                                             i
                                                                                                ___________________________________________________________________________________________
                                                                                                                  NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 2 of 12 Page ID #:3818



                                                                                           1                                                     Hearing on Motion
                                                                                                                                                 Date: April 29, 2019
                                                                                           2
                                                                                                                                                 Time: 1:30pm
                                                                                           3                                                     Courtroom: 10C

                                                                                           4
                                                                                                                                                 Complaint Filed: July 31, 2017
                                                                                           5                                                     Trial Date: None assigned
                                                                                           6

                                                                                           7

                                                                                           8   TO THE HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                                           9          PLEASE TAKE NOTICE that on April 29, 2019, at 1:30pm, Plaintiffs Long Nguyen
                                                                                          10   and Thuy Tran will appear before the Honorable James V. Selna of the United States District

                                                                                          11   Court, Central District of California, Southern Division, located at 411 W. 4th Street,
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12
                                                                                               Courtroom 10C, Santa Ana, California, for an order to disqualify the firm Call & Jensen and
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                               attorney Samuel Brooks from continued representation of Defendant, or in the alternative,
                                                                                          13
                                                                                               sanctions and referral to the Court’s Disciplinary Committee and California State Bar.
                                                                                          14
                                                                                                      This motion is made on the following grounds:
                                                                                          15
                                                                                                         Plaintiffs’ counsel Mike Vo served defense counsel Sam Brooks with written
                                                                                          16
                                                                                                          Objections to Defendant’s third-party subpoenas for testimony and document
                                                                                          17              production due to concerns over privacy, confidentiality and trade secrets of another
                                                                                          18              company unrelated to this class action lawsuit. In conjunction with the Objections,
                                                                                          19              Mr. Brooks was advised that Plaintiff’s counsel, Mike Vo, would also be
                                                                                          20              representing all the third-party witnesses, including Jonathan Huynh, for deposition

                                                                                          21              and document production. Even after a failed in-person meet and confer to resolve
                                                                                                          the objections and Mr. Brooks’ agreement to postpone the depositions until after
                                                                                          22
                                                                                                          resolution of the issues by Magistrate Judge Early, Mr. Brooks proceeded to
                                                                                          23
                                                                                                          interrogate third-party witness Jonathan Huynh for 30 minutes outside the presence
                                                                                          24
                                                                                                          of his attorney, Mike Vo, on issues relating to the pending class action claims
                                                                                          25
                                                                                                          against Defendant, the now filed motion for class certification, and confidential and
                                                                                          26              trade secrets information previously objected to by Mr. Vo.
                                                                                          27

                                                                                          28

                                                                                                                                            ii
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 3 of 12 Page ID #:3819



                                                                                           1             Defense counsel’s 30 minutes questioning of a represented third-party witness,
                                                                                           2              outside the presence of his attorney Mike Vo, is a violation of Rule 4.2 of The Rules
                                                                                           3              of Professional Conduct.

                                                                                           4             Defense counsel’s gross violation of his professional and ethical rules are in

                                                                                           5
                                                                                                          violation of Local Rule 83-3.1.2 and warrant referral to this Court’s Standing
                                                                                                          Committee on Discipline and the California State Bar.
                                                                                           6
                                                                                                      This motion is made pursuant to Rules of Profession Conduct 4.2, LR 83-3.1.2, and
                                                                                           7
                                                                                               LR7-3. This motion is also made pursuant to the attached Memorandum of Points and
                                                                                           8
                                                                                               Authorities, Declarations of Mike Vo and Jonathan Huynh, the records and pleadings on file,
                                                                                           9
                                                                                               and upon any such oral arguments that may be offered at the hearing of this matter.
                                                                                          10          Pursuant to LR 7-3, on March 11, 2019, Plaintiff’s counsel provided a draft copy of the
                                                                                          11   ex parte application and motion for disqualification. Defense counsel replied that he refused to
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12   voluntarily withdraw as counsel for Defendant. Unable to resolve the issues, Plaintiffs filed
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13   the ex parte application and motion on March 11, 2019. On March 12, 2019, the Court denied,

                                                                                          14
                                                                                               without prejudice, Plaintiffs Ex Parte Application and Motion for the relief requested herein
                                                                                               subject to a regularly noticed motion. (Dkt 122.)
                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                            iii
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 4 of 12 Page ID #:3820



                                                                                           1   Dated: April 1, 2019                          /s/ Mike N. Vo
                                                                                                                                             LAW OFFICES OF MIKE N. VO, APLC
                                                                                           2                                                 Mike N. Vo (SBN 216340)
                                                                                           3                                                 Julie H. Lin (SBN 306825)
                                                                                                                                             17910 Skypark Circle, Suite 103
                                                                                           4                                                 Irvine, California 92614
                                                                                                                                             Telephone: 949-221-8238
                                                                                           5                                                 Facsimile: 844-394-0129
                                                                                           6                                                 Email: mvo@mikevolaw.com

                                                                                           7
                                                                                               Dated: April 1, 2019                          /s/ Dennis P. Riley
                                                                                           8                                                 ___________________________________
                                                                                           9                                                 MESISCA, RILEY & KREITENBERG
                                                                                                                                             LLP
                                                                                          10                                                 Dennis P. Riley (SBN 134200)
                                                                                                                                             Rena E. Kreitenberg (SBN 138913)
                                                                                          11                                                 644 S. Figueroa Street, 2nd Floor
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12                                                 Los Angeles, California 90017
                                                                                                                                             Telephone: 213-623-2300
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13                                                 Facsimile: 213-623-6600
                                                                                                                                             Email: dpriley@mrklawyers.com
                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                            iv
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 5 of 12 Page ID #:3821



                                                                                           1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                           2

                                                                                           3          I.      INTRODUCTION.

                                                                                           4
                                                                                                      Plaintiffs filed a class action complaint on July 31, 2017, against Defendant Lotus by
                                                                                               Johnny Dung, Inc. f/k/a Jade Lotus Way, Inc., over misrepresentations concerning Defendant’s
                                                                                           5
                                                                                               dietary supplements (“Jade Lotus Products”). The Jade Lotus Products are advertised to
                                                                                           6
                                                                                               kill/treat/prevent cancer; prevent diabetes, high blood pressure and cholesterol, and strengthen
                                                                                           7
                                                                                               the immune system 900%. (Dkt 1.) The litigation has been ongoing for 20 months. Plaintiffs
                                                                                           8
                                                                                               recently filed their class certification motion on March 11, 2019, with hearing set for June 17,
                                                                                           9   2019. (Dkt 129.) Defendant and its counsel, Call & Jensen, following denial of their motion to
                                                                                          10   dismiss the operative complaint, served four third-party witness subpoenas on February 7,
                                                                                          11   2019, to depose and obtain confidential and trade secrets information from individuals and of
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12   companies who are neither vendors nor customers of Defendant. (Decl. Mike Vo ⁋3.) One of
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13
                                                                                               the third-party witnesses is Jonathan Bao Huynh. (Decl. Mike Vo ⁋3; Decl. Jonathan Huynh
                                                                                               ⁋1.) The scope of testimony and records sought by Defendant at deposition are of another
                                                                                          14
                                                                                               business that Defendant had sued in a prior and unrelated lawsuit not connected to the pending
                                                                                          15
                                                                                               class action lawsuit. (Decl. Mike Vo ⁋4.) In addition to attempting to harass third-parties, it is
                                                                                          16
                                                                                               the belief of Plaintiffs’ counsel that Defendant was attempting to obtain information upon
                                                                                          17
                                                                                               which to allege Plaintiffs’ counsel had a conflict of interest thereby preventing his
                                                                                          18   representation of the Plaintiffs in this action. (Decl. Mike Vo ⁋7.) Plaintiffs’ counsel, Mike Vo,
                                                                                          19   served objections to the document requests on February 12, 2019, and advised Defendant’s
                                                                                          20   attorney Samuel Brooks that Mr. Vo would be representing all the third-party witnesses for
                                                                                          21   deposition1. (Decl. Mike Vo ⁋5.) After a series of emails, Mike Vo, on behalf of the four third-

                                                                                          22
                                                                                               party witnesses, met with Defendant’s attorney Samuel Brooks at Mr. Brooks’ office to meet
                                                                                               and confer to resolve the deposition objections. (Decl. Mike Vo ⁋7.) The meet and confer was
                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                               1
                                                                                                 Mr. Vo had represented two of the third-party witnesses in the prior unrelated lawsuit that
                                                                                          27   resolved under a confidential settlement agreement. Due to concerns over privacy,
                                                                                          28   confidentiality and trade secrets, Mr. Vo agreed to represent all four third-party witnesses again
                                                                                               in the instant matter. (Decl. Mike Vo ⁋4.)
                                                                                                                                            1
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 6 of 12 Page ID #:3822



                                                                                           1   not successful and Mr. Brooks agreed to take the third-party depositions off-calendar pending
                                                                                           2   resolution of the objections by Magistrate Judge Early. (Decl. Mike Vo ⁋⁋6-7.)
                                                                                           3           On February 22, 2019, unbeknownst to Plaintiff’s counsel, Mr. Huynh mistakenly

                                                                                           4
                                                                                               appeared at Mr. Brooks’ office for the deposition not knowing that it had previously been
                                                                                               cancelled by Mr. Brooks. (Decl. Mike Vo ⁋8; Decl. Jonathan Huynh ⁋3.) Instead of sending
                                                                                           5
                                                                                               Mr. Huynh on his way, and knowing that Mr. Huynh was represented by Mr. Vo, Mr. Brooks
                                                                                           6
                                                                                               proceeded to interrogate Mr. Huynh for thirty minutes! (Decl. Mike Vo ⁋8; Decl. Jonathan
                                                                                           7
                                                                                               Huynh ⁋⁋4-5.) The questioning over the thirty minutes covered topics including the present
                                                                                           8
                                                                                               class action claims against Defendant and the confidential and trade secrets information of
                                                                                           9   third-party entities and Mr. Vo’s involvement in the prior case. (Decl. Jonathan Huynh ⁋4.)
                                                                                          10   These topics directly involve Plaintiffs’ soon-to-be filed class action motion and the issue of
                                                                                          11   adequacy of counsel. (Decl. Jonathan Huynh ⁋4; Decl. Mike Vo ⁋8.) Mr. Brooks’ questioning
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12   of a represented witness, outside the presence of Mr. Vo, was a gross violation of the Rules of
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13
                                                                                               Professional Conduct and Local Rules. This unethical behavior warrants the disqualification of
                                                                                               Mr. Brooks and the firm of Call & Jensen and/or referral of Samuel Brooks to the Court’s
                                                                                          14
                                                                                               Standing Committee on Discipline pursuant to LR 83-3.1.1 and the California State Bar.
                                                                                          15

                                                                                          16
                                                                                                      II.     COMPLIANCE WITH LR 7-3
                                                                                          17
                                                                                                      On March 11, 2019, Plaintiffs provided Defendant with a draft copy of the ex parte
                                                                                          18   application and motion for disqualification of Call & Jensen and Samuel Brooks from
                                                                                          19   continued representation of Defendant. (Decl. Mike Vo ⁋12.) Plaintiffs invited Defendant’s
                                                                                          20   agreement to voluntarily withdraw from representation of Defendant. (Decl. Mike Vo ⁋12.)
                                                                                          21   Plaintiffs advised Defendant that if an agreement could not be reached, Plaintiffs would file the

                                                                                          22
                                                                                               ex parte to prevent any further undue prejudice and irreparable harm to Plaintiffs and their
                                                                                               attempt to certify the class action. (Decl. Mike Vo ⁋12.) Mr. Brooks replied via email that he
                                                                                          23
                                                                                               refused to voluntarily withdraw as counsel for Defendant. See Id. On March 12, 2019, the
                                                                                          24
                                                                                               Court denied, without prejudice, Plaintiffs’ Ex Parte Application and Motion subject to a
                                                                                          25
                                                                                               regularly noticed motion. (Dkt 122.)
                                                                                          26
                                                                                               //
                                                                                          27   /
                                                                                          28

                                                                                                                                            2
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 7 of 12 Page ID #:3823



                                                                                           1          III.    SALIENT FACTS
                                                                                           2          On February 7, 2019, Defendant served via US Mail four third-party witness deposition
                                                                                           3   and document subpoenas, including one to Jonathan Huynh. (Decl. Mike Vo ⁋3; EX A.) The

                                                                                           4
                                                                                               corresponding document requests sought confidential and trade secrets information of third-
                                                                                               party entities that Defendant sued in a prior and unrelated lawsuit. (Decl. Mike Vo ⁋3; Ex A.)
                                                                                           5
                                                                                               On February 8, 2019, third-party witness Mr. Huynh was personally served with the subpoena.
                                                                                           6
                                                                                               (Decl. Jonathan Huynh ⁋1.) On February 11, 2019, Plaintiffs’ counsel Mike Vo, upon receipt
                                                                                           7
                                                                                               of the subpoenas in the US Mail, immediately sent a letter to Defendant’s counsel Samuel
                                                                                           8
                                                                                               Brooks objecting to the deposition dates and the relevancy of the requested testimony. (Decl.
                                                                                           9   Mike Vo ⁋4; Ex B.) Mr. Vo also noted that Defendant’s subpoena sought confidential and
                                                                                          10   trade secrets information of third-party entities not connected to the class action lawsuit and
                                                                                          11   Mr. Vo requested that Defendant withdraw the subpoenas. (Decl. Mike Vo ⁋4; EX B.)
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12   Defendant denied the request. (Decl. Mike Vo ⁋4.)
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13
                                                                                                      On February 12, 2019, Mr. Vo stated via email that he will be representing all four
                                                                                               third-party witnesses for deposition and attached to the email four Objections to Deposition and
                                                                                          14
                                                                                               Document Requests, including one for Mr. Huynh. (Decl. Mike Vo ⁋5; EX C.) On February
                                                                                          15
                                                                                               19, 2019, on behalf of the four third-party witnesses, Mr. Vo met with Mr. Brooks at his office
                                                                                          16
                                                                                               to attempt resolution of the deposition and document objections. (Decl. Mike Vo ⁋7.) Mr. Vo
                                                                                          17
                                                                                               reaffirmed that he would be representing all four third-party witnesses. (Decl. Mike Vo ⁋7.)
                                                                                          18   Due to relevancy issues concerning the testimony and document requests including requests for
                                                                                          19   confidential trade secret information of a third-party, Mr. Vo requested an offer of proof as to
                                                                                          20   the relevancy of the document requests and deposition subpoenas. (Decl. Mike Vo ⁋7.) Mr.
                                                                                          21   Brooks replied that the requested information would be probative of the adequacy of class

                                                                                          22
                                                                                               counsel and potential conflicts of interest of class counsel. (Decl. Mike Vo ⁋7.) Unable to
                                                                                               resolve their disagreements, Mr. Brooks then agreed to take the depositions off-calendar
                                                                                          23
                                                                                               pending an informal discovery conference with Magistrate Judge Early. (Decl. Mike Vo ⁋⁋6-7.)
                                                                                          24
                                                                                               To date, Defendant has not initiated the procedures for an informal discovery conference with
                                                                                          25
                                                                                               Magistrate Judge Early. (Decl. Mike Vo ⁋7.)
                                                                                          26
                                                                                                      On February 22, 2019, Mr. Huynh mistakenly appeared for deposition at Mr. Brooks’
                                                                                          27   office not knowing it had been taken off-calendar. (Decl. Jonathan Huynh ⁋3.) While Mr.
                                                                                          28   Brooks acknowledged to Mr. Huynh that Mr. Vo stated he represented Mr. Huynh, Mr. Brooks
                                                                                                                                            3
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 8 of 12 Page ID #:3824



                                                                                           1   instead of sending the witness on his way, proceeded to question Mr. Huynh in Mr. Vo’s
                                                                                           2   absence. (Decl. Mike Vo ⁋4; Decl. Jonathan Huynh ⁋4.) The questioning lasted 30 minutes!
                                                                                           3   (Decl. Jonathan Huynh ⁋4.) At no time before or during questioning did Mr. Brooks stop the

                                                                                           4
                                                                                               meeting to contact Mr. Vo to notify him that Mr. Huynh was being questioned. (Decl. Mike
                                                                                               Vo ⁋5; Decl. Jonathan Huynh ⁋5.) At no time after the questioning did Mr. Brooks advise Mr.
                                                                                           5
                                                                                               Vo he had met and talked with Mr. Huynh. (Decl. Mike Vo ⁋9.) Mr. Vo has never consented
                                                                                           6
                                                                                               to the questioning of Mr. Huynh outside his presence and would never consent to any
                                                                                           7
                                                                                               questioning. (Decl. Mike Vo ⁋10.)
                                                                                           8

                                                                                           9          IV.     MR. BROOKS VIOLATED CALIFORNIA RULES OF PROFESSIONAL
                                                                                          10                  RESPONSIBILITY 4.2 BY COMMUNICATING DIRECTLY WITH MR.
                                                                                          11                  HUYNH AFTER KNOWING HE WAS REPRESENTED.
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12          The California Rules of Professional Conduct 4.2 states in relevant part:
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13
                                                                                                      (a) In representing a client, a lawyer shall not communicate directly or indirectly
                                                                                                      about the subject of the representation with a person the lawyer knows to be
                                                                                          14          represented by another lawyer in the matter, unless the lawyer has the consent of
                                                                                                      the other lawyer.
                                                                                          15

                                                                                          16
                                                                                                      Comment 1 to the Rule states: “This rule applies even though the represented person
                                                                                               initiates or consents to the communication. A lawyer must immediately terminate the
                                                                                          17
                                                                                               communication with a person if, after commencing communication, the lawyer learns that the
                                                                                          18
                                                                                               person is one with whom communication is not permitted by this rule.” (emphasis added.) See
                                                                                          19
                                                                                               also Cal. State Bar Form. Opn. 2011-181 (represented party’s consent to contact not
                                                                                          20
                                                                                               sufficient.) “Contact with represented parties is proscribed to preserve the attorney-client
                                                                                          21   relationship from an opposing attorney’s intrusion and interference.” (Citation omitted.)
                                                                                          22   Jackson v. Ingersoll-Rand., 42 Cal.App.4th 1163, 1167 (1996).
                                                                                          23          Mr. Brooks knew that Mr. Huynh was represented by counsel and even acknowledged
                                                                                          24   this fact with Mr. Huynh prior to questioning him. (Decl. Mike Vo ⁋11; Decl. Jonathan Huynh

                                                                                          25
                                                                                               ⁋4.) Even if Mr. Huynh consented to the questioning, Mr. Brooks was under a professional and
                                                                                               ethical obligation to stop the questioning and notify Mr. Vo. Mr. Brooks failed to do so and
                                                                                          26
                                                                                               violated Rule 4.2. (Decl. Mike Vo ⁋11.) It is clear that Mr. Brooks knew his conduct was
                                                                                          27
                                                                                               improper but without Mr. Vo present, he took the opportunity to conduct illegal discovery in an
                                                                                          28
                                                                                               attempt to obtain information to oppose the Class certification.
                                                                                                                                            4
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                           Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 9 of 12 Page ID #:3825



                                                                                           1          V.      THE LAW FIRM OF CALL & JENSEN AND SAMUEL BROOKS
                                                                                           2                  SHOULD BE DISQUALIFIED FROM THE CASE.
                                                                                           3          A court has inherent authority to disqualify an attorney in order “[t]o control

                                                                                           4
                                                                                               furtherance of justice, the conduct of its ministerial officers, and of all other persons in any
                                                                                               manner connected with a judicial proceeding before it, in every matter pertaining thereto.” In re
                                                                                           5
                                                                                               Complex Asbestos Litigation v. Owens-Corning Fiberglas Corporation, 232 Cal.App.3d 572,
                                                                                           6
                                                                                               585 (1991); see also California Code of Civil Procedure §128(a)(5); Comden v. Superior Court
                                                                                           7
                                                                                               20 Cal.3d 906, 916 fn.4 (1978) cert. den. 439 U.S. 981 (1978). “The Court has an independent
                                                                                           8
                                                                                               interest in ensuring trials are conducted within ethical standards of the profession and that legal
                                                                                           9   proceedings appear fair to all that observe them.” In re A.C. 80 Cal.App.4th 994, 1001 (2000).
                                                                                          10   “Disqualification is proper to assure fairness in judicial proceedings – its point is not to punish
                                                                                          11   ethical transgressions, but to prevent continuing, detrimental effects upon the proceedings.”
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12   Jackson v. Ingersoll-Rand Co. 42 Cal.App.4th 1163, 1166. “Contact with represented parties is
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13
                                                                                               proscribed to preserve the attorney-client relationship from an opposing attorney’s intrusion
                                                                                               and interference.” Id at 1167.
                                                                                          14
                                                                                                      Plaintiffs have suffered undue prejudice and irreparable harm as a result of Defense
                                                                                          15
                                                                                               counsel’s 30-minute questioning of Mr. Huynh outside the presence of his attorney Mr. Vo.
                                                                                          16
                                                                                               Mr. Brooks stated in the February 19, 2019, meet and confer that he sought testimony and
                                                                                          17
                                                                                               documents from the third-party witnesses for purposes of attacking Plaintiffs’ class certification
                                                                                          18   on the issues of adequacy of class counsel and potential conflicts of interest. (Decl. Mike Vo
                                                                                          19   ⁋7.)
                                                                                          20          It is apparent that Mr. Brooks obtained information that is subject to privacy,
                                                                                          21   confidentiality and trade secrets protection based upon Mr. Brooks’ offer of proof at the meet

                                                                                          22
                                                                                               and confer. The only purpose of soliciting such testimony outside of Mr. Vo’s presence is to
                                                                                               attack class certification based on unlawfully obtained information.
                                                                                          23
                                                                                                      Here, the egregiousness of Mr. Brooks’ action and his gross violation of the Rules of
                                                                                          24
                                                                                               Professional Conduct warrant the disqualification of the firm Call & Jensen and attorney
                                                                                          25
                                                                                               Samuel Brooks from continued representation of Defendant in this matter. Plaintiffs should not
                                                                                          26
                                                                                               be prejudiced in pursuing their class certification because Mr. Brooks and his law firm obtained
                                                                                          27   information critical to the issue of adequacy of counsel through unlawful and unethical
                                                                                          28   practices.
                                                                                                                                            5
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                               Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 10 of 12 Page ID
                                                                                                                                #:3826


                                                                                           1           Plaintiffs’ request that Defendant’s counsel Call & Jensen and Samuel Brooks withdraw
                                                                                           2   from continued representation of Defendant is intended to preserve the integrity of this legal
                                                                                           3   proceeding and not create any advantage. California Rules of Professional Conduct 3.10

                                                                                           4
                                                                                               prohibits a lawyer from “threatening to present criminal, administrative, or disciplinary charges
                                                                                               to obtain an advantage in a civil dispute.” Comment 2 states “[this rule] does not prohibit
                                                                                           5
                                                                                               actually presenting criminal, administrative or disciplinary charges, even if doing so creates an
                                                                                           6
                                                                                               advantage in a civil dispute.” Any advantage in this civil dispute was gained by Defendant
                                                                                           7
                                                                                               through its unlawful questioning of a represented third-party witness. Plaintiffs here are
                                                                                           8
                                                                                               seeking to restore the integrity of this proceeding.
                                                                                           9

                                                                                          10           VI.    MR. BROOKS’ UNLAWFUL ACTIVITIES WARRANT REFERRAL TO
                                                                                          11                  THE COURT’S STANDING COMMITTEE ON DISCIPLINE AND THE
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12                  CALIFORNIA STATE BAR.
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13
                                                                                                       Local Rule 83-3.1.2 states “In order to maintain the effective administration of justice
                                                                                               and integrity of the Court, each attorney shall be familiar with and comply with the standards of
                                                                                          14
                                                                                               professional conduct required of members of the State Bard of California and contained in the
                                                                                          15
                                                                                               State Bar Act, the Rules of Professional Conduct of the State Bar of California, and the
                                                                                          16
                                                                                               decisions are of any court applicable thereto. These statutes, rules and decisions are hereby
                                                                                          17
                                                                                               adopted as the standards of professional conduct, and any breach or violation thereof may be
                                                                                          18   the basis for the imposition of discipline. The various forms of discipline include “(a)
                                                                                          19   disbarment, (b) suspension not to exceed three years, (c) public or private reproval, (d)
                                                                                          20   monetary penalties…, and/or (e) acceptance of resignation. In lieu of any of the foregoing
                                                                                          21   disciplinary steps, the Court’s Standing Committee on Discipline may issue an admonition as

                                                                                          22
                                                                                               defined by California State Bar Rules, to wit, where the offense is not serious, or not
                                                                                               intentional, or involved mitigating circumstances, or no significant harm resulted.” LR 83-
                                                                                          23
                                                                                               3.1.3
                                                                                          24
                                                                                                       Mr. Brooks’ intentional questioning of a represented third-party witness under the
                                                                                          25
                                                                                               authority of a federal subpoena, in the absence of counsel, violates Rule 4.2 of Professional
                                                                                          26
                                                                                               Conduct and warrants referral to the Court’s Standing Committee on Discipline and the
                                                                                          27   California State Bar.
                                                                                          28

                                                                                                                                            6
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                               Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 11 of 12 Page ID
                                                                                                                                #:3827


                                                                                           1          VII.    CONCLUSION.
                                                                                           2          Based upon the foregoing, Plaintiffs respectfully request an order that Defendant’s
                                                                                           3   counsel, Call & Jensen and attorney Samuel Brooks, be disqualified from continued

                                                                                           4
                                                                                               representation of Defendant in this matter. Further, Plaintiffs request an order referring Mr.
                                                                                               Brooks’ violation of Rule 4.2 to the Court’s Standing Committee on Discipline and the
                                                                                           5
                                                                                               California State Bar for appropriate disciplinary action.
                                                                                           6

                                                                                           7

                                                                                           8
                                                                                               Date: April 1, 2019                           Respectfully submitted,
                                                                                           9

                                                                                          10

                                                                                          11                                                     /s/ Mike N. Vo
                                                                                                                                                 LAW OFFICES OF MIKE N. VO, APLC
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12                                                     Mike N. Vo (SBN 216340)
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                                                                                 Julie H. Lin (SBN 306825)
                                                                                          13
                                                                                                                                                 17910 Skypark Circle, Suite 103
                                                                                          14                                                     Irvine, California 92614
                                                                                                                                                 Telephone: 949-221-8238
                                                                                          15                                                     Facsimile: 844-394-0129
                                                                                                                                                 Email: mvo@mikevolaw.com
                                                                                          16

                                                                                          17                                                     /s/ Dennis P. Riley
                                                                                                                                                 ___________________________________
                                                                                          18                                                     MESISCA, RILEY & KREITENBERG
                                                                                                                                                 LLP
                                                                                          19
                                                                                                                                                 Dennis P. Riley (SBN 134200)
                                                                                          20                                                     Rena E. Kreitenberg (SBN 138913)
                                                                                                                                                 644 S. Figueroa Street, 2nd Floor
                                                                                          21                                                     Los Angeles, California 90017
                                                                                                                                                 Telephone: 213-623-2300
                                                                                          22
                                                                                                                                                 Facsimile: 213-623-6600
                                                                                          23                                                     Email: dpriley@mrklawyers.com

                                                                                          24                                                     Attorneys for Plaintiffs
                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                            7
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
                                                                                               Case 8:17-cv-01317-JVS-JDE Document 136 Filed 04/01/19 Page 12 of 12 Page ID
                                                                                                                                #:3828


                                                                                           1                                    CERTIFICATE OF SERVICE
                                                                                           2               I hereby certify that on April 1, 2019, I electronically filed the foregoing
                                                                                           3   “NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION” with the Clerk of

                                                                                           4
                                                                                               the Court using the CM/ECF system which will send notification of such filing via electronic
                                                                                               mail to all counsel of record.
                                                                                           5

                                                                                           6

                                                                                           7
                                                                                                                                         /s/ Mike N. Vo
                                                                                           8

                                                                                           9

                                                                                          10

                                                                                          11
THE LAW OFFICES OF MIKE N. VO, APLC




                                                                                          12
                                      17910 Skypark Circle, Suite 103, Irvine, CA 92614




                                                                                          13

                                                                                          14

                                                                                          15

                                                                                          16

                                                                                          17

                                                                                          18

                                                                                          19

                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26

                                                                                          27

                                                                                          28

                                                                                                                                            8
                                                                                               ___________________________________________________________________________________________
                                                                                                                 NOTICE OF MOTION AND MOTION FOR DISQUALIFICATION
